Exhibit 21.1 LIST OF SUBSIDIARIES Greece Renewable Energy Ventures 1, LLC, a California Limited Liability corporation IAS Electronics (Shenzhen) Co., Ltd., a PRC WOFE International Assembly Solutions, Limited, a Hong Kong corporation Solar Green Technology S.p.A Solar Tax Partners 2, LLC, a California Limited Liability corporation SPI China (HK) Limited, a Hong Kong corporation SPI China (PRC) SPI Construction SPI Manufacturing, Inc. SPI Solar New Jersey, Inc. a New Jersey corporation YES! Construction Services YES!
